IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-16-00350-CV

IN THE INTEREST OF M.J.B., S.D.B., D.M.B., AND C.L.B., CHILDREN



                            From the County Court at Law
                                 Hill County, Texas
                                Trial Court No. 52399


                            MEMORANDUM OPINION

       Michielle appeals from a judgment that terminated her parental rights to her

children, M.J.B., S.D.B., D.M.B., and C.L.B. TEX. FAM. CODE ANN. § 161.001(b) (West 2014).

Because we find that the evidence was legally and factually sufficient to support the trial

court’s finding that termination was in the best interest of the children, we affirm the

judgment of the trial court.

       After a bench trial, the trial court found that Michielle had committed the predicate

grounds as set forth in Section 161.001(b)(1)(D), (E), (N), and (O) and that termination

was in the children's best interest. In one issue, Michielle complains that the evidence

was legally and factually insufficient to support the finding that termination was in the

children's best interest.
STANDARD OF REVIEW

        We review the legal and factual sufficiency of the evidence for best interest

pursuant to the well-established standards of review set by the Texas Supreme Court. See

In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005) and In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002)

(legal sufficiency); In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) and In re C.H., 89 S.W.3d
17, 25 (Tex. 2002) (factual sufficiency). In determining the best interest of a child, a

number of factors have been considered which have been set out in the Texas Supreme

Court’s opinion, Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). This list is not

exhaustive, but simply indicates factors that have been or could be pertinent. Id. There

is no requirement that all of these factors must be proved as a condition precedent to

parental termination, and the absence of evidence about some factors does not preclude

a factfinder from reasonably forming a strong conviction that termination is in the

children's best interest. See In re C.H., 89 S.W.3d 17, 27 (Tex. 2002). Evidence establishing

one of the predicate grounds under section 161.001(1) also may be relevant to

determining the best interest of the children. See id. at 27-28.

RELEVANT FACTS

        While being investigated for possible abuse and neglect of her children in March

of 2015, Michielle informed the Department about her long history of drug use and that

she had lost custody of several other children due to her drug use. She tested positive

for methamphetamines at the time of the initial investigation. She agreed to a voluntary

placement with her grandmother conditioned on Michielle refraining from using drugs.




In the Interest of M.J.B., S.D.B., D.M.B., and C.L.B., Children                         Page 2
Subsequently, she tested positive for methamphetamines and amphetamines, and the

Department removed the children.

        During the pendency of the case, Michielle tested positive for methamphetamine

seven out of 19 times. She also admitted to using Xanax, which was prescribed to

someone else, smoking hash, smoking and snorting cocaine, and ingesting ecstasy.

Visitation with her children was regular until her last positive drug test in August of 2016.

Consequently, as of the time of the trial in October of 2016, she had not visited with her

children since July.

        Michielle had mental health issues and was not consistently taking her prescribed

medication.       Her psychological evaluation indicated that she was incapable of

independently parenting.

        Michielle did not have stable employment. She worked for her boyfriend when

he had work and made only $50 a day. At the time of the trial, she had recently been

released from a drug rehabilitation center and was looking for work. Michielle did not

have a stable and safe home as well. In August of 2016, her home was very cluttered.

There were prescription bottles from other people that were in the home. There were

roaches and bugs crawling across the floor. There was animal feces in the house. After

her release from the rehab center, she moved in with her boyfriend, his mother, and his

grandmother. The boyfriend had a history of drug use and was a felon. Michielle had

no immediate plans for her children if she regained custody and thought there might be

a room available for them at her boyfriend’s house.



In the Interest of M.J.B., S.D.B., D.M.B., and C.L.B., Children                        Page 3
        The children live together in a foster home where they are doing well. They are

able to carry on conversations with Department workers and be attentive and respectful.

The foster parents would be able to adopt the children if the court terminated Michielle’s

parental rights.

        Although Michielle successfully completed drug rehabilitation in the weeks before

the trial and realized that she had not taken care of her children but had the tools to do

so now, the Department believed her actions came too late. Michielle had seven other

children that were no longer in her care and had intervention by the Department every

year since 1999. Further, because of her history with on again, off again drug use and her

history of not taking her mental health prescriptions, the Department would need more

time to evaluate whether the children could be returned to Michielle.

CONCLUSION

        Considering the Holley factors and applying the above referenced legal standards,

we find that the evidence was legally and factually sufficient to support the trial court’s

finding that termination of the parent-child relationship was in the best interest of M.J.B.,

S.D.B., D.M.B., and C.L.B. Michielle’s sole issue is overruled, and the trial court’s

judgment is affirmed.


                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins

In the Interest of M.J.B., S.D.B., D.M.B., and C.L.B., Children                        Page 4
Affirmed
Opinion delivered and filed February 15, 2017
[CV06]




In the Interest of M.J.B., S.D.B., D.M.B., and C.L.B., Children   Page 5